Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/24/2022 has been entered. Claims 1, 7-12 and 14-20 remain pending in the application.  New grounds of rejections necessitated by amendments are discussed below.   

Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11262307 and US11249025 and any patent granted on Application Numbers 16/482,592 and 16/482,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “from a center point on the support” in line 6. Is “center point” a point that is a center point of the hexagonal pattern, which can be located at any location on the support? Or is “center point” the center of the support? Claims 7-12 and 14-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, the term “too large” in claim 10 is a relative term which renders the claim indefinite. The term “too large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coene et al. (WO 2008096318 A2).
Regarding claim 1, Coene teaches an array (abstract; Fig. 2), comprising:
 a support (Fig. 2, substrate 111) having locations (interpreted as any arbitrary locations on the support 111) that, in operation, is capable of receiving biological samples, the biological samples comprising nucleic acid sequences that differ from one another to respond differently in successive cycles of fluorescent imaging (page 13, lines 24-29 teaches different kinds of capture molecules; page 9, lines 9-25 teaches the spots may have different intensities due to different capture probe concentrations; page 5, lines 14-16 teach “nucleic acids”); and 
fiducial features (Fig. 2, spots 113) formed in a hexagonal pattern on the support (Fig. 2 shows fiducial features 113 forming a hexagonal pattern, i.e. six of the elements 113 form a hexagonal pattern), wherein each of the fiducial features in the hexagonal pattern is equidistant from a center point on the support (Fig. 2 shows six fiducial features 113 equidistant from a center point on the substrate, e.g. there are six fiducial features equidistant from a center point, the center point interpreted as a central fiducial feature 113 labeled as “G”; see annotated Fig. 2 below), 
wherein the fiducial features have a fluorescent material (page 15, lines 1-2 teaches the spots are labelled with fluorophores) that is capable of responding in the successive cycles of fluorescent imaging, wherein the fiducial features are disposed in rows that are offset with respect to one another (Fig. 2), wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row (Fig. 2), relative to a line perpendicular to the first row and the adjacent second row (Fig. 2).
Note that the functional recitations that describe the support and fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Note that the “biological samples comprising nucleic acid sequences…” are not positively recited structurally and are given patentable weight to the extent which effects the structure of the claimed array.
Note that “a center point on the support” has a broadest reasonable interpretation as any center point of the hexagon pattern which can be at any location on the support.

    PNG
    media_image1.png
    540
    727
    media_image1.png
    Greyscale

Annotated Fig. 2: Reproduced Fig. 2 with annotation emphasizing the hexagonal pattern that shows an example interpretation of six fiducial features formed in a hexagonal pattern, wherein each of the fiducial features is equidistant from a center point, “G”, on the support.

Regarding claim 7,  Coene further teaches wherein the fiducial features are disposed in a density to provide each of the fiducial features in an image area of a sequencing instrument (Fig. 2 shows at least six spots 113 in an area; page 11, lines 12-17 teaches an imaging device to capture the image of the plurality of spots).
Note that “a sequencing instrument” is not positively recited structurally and the functional recitations that describe the fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Regarding claim 8,  Coene further teaches wherein the fluorescent material of the fiducial features is capable of being responsive to at least two different wavelengths of light to be used in the successive cycles of fluorescent imaging (page 19, lines 2-5 teach color-coding of respective spots 113; page 7, lines 15-21 teaches checking different spots with different intensities; page 5, lines 8-12 teach “range of wavelengths”).
Note that the functional recitations that describe the fluorescent material are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations. In the instant case, the support is capable of being imaged using light of different wavelengths at a different time.
Regarding claim 11,  Coene further teaches wherein the locations are disposed in a repeating pattern on the support (Fig. 2, since “locations” is interpreted as any arbitrary locations on substrate 111, the locations can be interpreted as disposed in a repeating pattern).
Regarding claim 12,  Coene further teaches wherein the support comprises a plurality of areas of the locations, and wherein the fiducial features forming the hexagonal pattern are provided in each of the plurality of areas (Fig. 2 shows arbitrary areas comprising the locations wherein fiducial features 113 are provided in the areas, i.e. any area on element 111 can be interpreted as an area, thus the area comprising the spots 113 are interpreted as the “plurality of areas of the locations”).
Regarding claim 15,  Coene further teaches wherein at least one of the fiducial features is structured to produce image data encoding information (page 14, lines 24-30 teach the spots are capable of encoding identifier information).
Regarding claim 16, Coene further teaches further comprising at least one additional fiducial feature (Fig. 2, corner marker spot 201) that is formed in or on the support and is optically reflective (page 14, lines 22-23 teaches the corner marker spot may be used for identifying a gridding scheme, thus the corner marker spot 201 is optically reflective in order to be identified; page 9, lines 4-6 teaches spots may comprise a highly reflective material) to be capable of, during imaging, returning at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.
Note that the functional recitations that describe the fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations. In the instant case, the fiducial features are capable of being imaged at a different time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coene as applied to claim 1 above, and further in view of Sheridan et al. (US 20030027342 A1).
Regarding claim 9, while Coene teaches the fiducial features comprising the fluorescent material (page 15, lines 1-2 teaches the spots are labelled with fluorophores), Coene fails to teach wherein each of the fiducial features comprises a depression and an object disposed in the depression, each of the objects comprising the fluorescent material.
Sheridan teaches an apparatus for creation and study of biological substrates such as DNA (abstract; paragraph [0063]) comprising a microarray (Fig. 6). Sheridan teaches a fluorescent dye may be deposited on a substrate in a desired pattern to form a fiducial mark (paragraph [0051]), wherein a deposited material may be smeared on a substrate or deposited in a well formed on the surface of the substrate (paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coene to incorporate the teachings of Sheridan to provide wherein each of the fiducial features comprises a depression and an object disposed in the depression, each of the objects comprising the fluorescent material. Doing so would utilize known structures to receive and contain samples for analysis as taught by Sheridan. Furthermore, doing so would be a simple substitution of Coene’s spots with depressions (i.e. wells as taught by Sheridan), which would have a reasonable expectation of successfully receiving and containing samples for analysis.
Regarding claim 14, Coene fails to teach wherein at least one of the fiducial features comprises a plurality of non-concentric shapes.
Sheridan teaches fiducial marks comprising a plurality of non-concentric shapes (paragraph [0053] and Figs. 8-9 teach fiducial marks comprises distinct geometrical elements or combination of various elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coene to incorporate the teachings of Sheridan to provide at least one of the fiducial features comprises a plurality of non-concentric shapes. Doing so would improve distinction between fiducial marks. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coene in view of Sheridan as applied to claim 9 above, and further in view of Barnard et al. (US 20140243224 A1).
Regarding claim 10, while Coene teaches locations being detection spots (Fig. 2, element 114 arranged throughout the substrate), Coene in view of Sheridan fail to teach wherein each of the locations is a well that is smaller than the depressions of the fiducial features, and wherein the objects respectively disposed in the depressions are too large to be received in the wells.
Barnard teaches an array including a solid support having a plurality of wells for analyzing a target nucleic acid (abstract), wherein the wells are disposed in a hexagonal grid for close packing and improved density (paragraph [0057]). Barnard teaches the use of beads as a fiducial and that the beads can include a fluorophore (paragraph [0026]). Barnard teaches that the surface can have two types of wells: relatively large wells that can accommodate one or more fiducial beads and smaller wells, being too small to contain a bead, but will only have a material to function as analytical features for analysis (paragraph [0026]). Barnard teaches attaching analysis material to the wells (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coene in view of Sheridan to incorporate the teachings of Barnard to provide wherein each of the locations is a well that is smaller than the depressions of the fiducial features, and wherein the objects, i.e. beads that include fluorophore, respectively disposed in the depressions are too large to be received in the wells. Doing so would utilize known structures for arrays with fiducials, as taught by Barnard, which would have a reasonable expectation of successfully accommodating an object as a fiducial, such as beads, while having additional wells capable of receiving biological samples for analysis that are not blocked by the fiducial beads. Furthermore, it would have been obvious to choose wherein each of the locations is a well that is smaller than the depressions of the fiducial features from a finite number of identified, predictable solutions for ways to arrange fiducials and areas for analysis as taught by Barnard, i.e. it would have been obvious to try the specific structure of wherein each of the locations is a well that is smaller than the depressions of the fiducial features to optimize and improve imaging of the array.

Response to Arguments
Applicant's arguments filed 06/24/2022, regarding the rejection of claim 10 under 35 U.S.C. 112 have been fully considered but they are not persuasive. In claim 10, the term “too large” in claim 10 is a relative term which renders the claim indefinite. The term “too large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant's arguments filed 06/24/2022, regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
In response to applicant’s argument that Coene does not teach or suggest a hexagonal pattern where each of the fiducial features in the hexagonal pattern is equidistant from a center point on the support and where the fiducial features are dispose in rows that are offset with respect to one another, the examiner respectfully disagrees. Coene teaches fiducial features (Fig. 2, spots 113) formed in a hexagonal pattern on the support (Fig. 2 shows fiducial features 113 forming a hexagonal pattern, i.e. six of the elements 113 form a hexagonal pattern), wherein each of the fiducial features in the hexagonal pattern is equidistant from a center point on the support (Fig. 2 shows six fiducial features 113 equidistant from a center point on the substrate, e.g. there are six fiducial features equidistant from a center point, interpreted as the fiducial feature 113 labeled as “G”; see annotated Fig. 2 below), 
wherein the fiducial features are disposed in rows that are offset with respect to one another (Fig. 2 shows the fiducial features 113 in rows that are offset, thus leading to the hexagonal pattern).

    PNG
    media_image1.png
    540
    727
    media_image1.png
    Greyscale

Annotated Fig. 2: Reproduced Fig. 2 with annotation emphasizing the hexagonal pattern that shows an example interpretation of six fiducial features formed in a hexagonal pattern, wherein each of the fiducial features is equidistant from a center point, “G”, on the support.
Applicant’s arguments and amendments to claim 10, see page 6 and 8, filed 06/24/2022, with respect to the rejection of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive (see new limitation of “locations is a well…”).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Coene (WO 2008096318 A2)) in view of Sheridan (US 20030027342 A1), and further in view of Barnard et al. (US 20140243224 A1).
Applicant’s arguments and filing of the terminal disclaimers, see pages 8-9, filed 06/24/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798